Citation Nr: 1704641	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-18 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to apportionment of the Veteran's VA compensation benefits.  


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to April 1998.  The appellant was the Veteran's spouse at the time of the claim on appeal; they were legally divorced in September 2008.  The appellant claims apportionment on behalf of herself and the Veteran's daughter.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2015, this case was remanded for further development.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As was clarified by the AOJ in the May 2016 supplemental statement of the case, the appellant filed an informal claim for apportionment of the Veteran's VA compensation benefits on behalf of herself and their daughter in June 2007.  That claim was denied in a December 2007 notification letter.  Since that time, the appellant has continued to allege that she and the Veteran's child should be entitled to either a general or special apportionment under 38 C.F.R. § 3.450 and 38 C.F.R. § 3.451 (2016).  The record shows that the appellant has submitted numerous legal documents showing that the Veteran has been ordered by a court of competent jurisdiction to provide child support payments starting in 1998, and that as of November 2011, he owed arrears of $10,171.00.

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations.  See 38 C.F.R. §§ 19.100-19.102, 20.500-20.504 (2016).  Under these regulations, all interested parties will be specifically notified of all actions taken by the AOJ in a simultaneously contested claim.  38 C.F.R. § 19.100.  Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.

In March 2015, the Board remanded this issue in part because it did not appear that the Veteran was furnished a copy of the May 2009 statement of the case or informed of the content of the appellant's June 2009 substantive appeal.  The AOJ responded in the May 2016 supplemental statement of the case that the Veteran had been provided notice of the appellant's substantive appeal in October 2013.  Unfortunately, however, it does not appear that the Veteran was properly notified of the May 2016 supplemental statement of the case.  In May 2016, the supplemental statement of the case was sent to the Veteran at a former, incorrect address, and the mail was returned to VA as undeliverable.  There is no evidence that the supplemental statement of the case was ever re-mailed to the Veteran's correct address, and this deficiency must be corrected on remand.  In this respect, it is noted that the Veteran is in receipt of VA compensation.  As such, his address should be discoverable through contact with the financial institution where his VA compensation is deposited. 

Additionally, the March 2015 Board remand ordered the AOJ to obtain comprehensive reports of the Veteran's child support obligations and payments from courts of appropriate jurisdiction in South Carolina, North Carolina, or any other appropriate source for such information.  Letters were sent to the North Carolina Child Support Enforcement Agency in March and April 2016 requesting a history of the child support paid by the Veteran.  In May 2016, the Child Support Enforcement Agency responded that authorization from both parties is needed before any information could be released.  It does not appear that either the appellant or the Veteran were notified of this response or requested to provide authorization to obtain these records.  This records request is also inadequate to satisfy the order made in the March 2015 Board remand, which instructed the AOJ to contact all courts of appropriate jurisdiction for comprehensive reports of child support obligations and payments.  The Board points out that it is obligated by law to ensure that the AOJ complies with Board remand directives, and errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

While on remand, the appellant should be asked to provide information and documentary evidence regarding her daughter's post-high school education, as such information relates to the child's possible continuing eligibility for apportionment beyond her graduation from high school, and the appellant and the Veteran should both be asked to submit a current financial status reports.

After all new evidence has been obtained, the AOJ should include in the claims file a report documenting the dates and amounts of VA compensation payments made to the Veteran based on the appellant and/or their daughter being his dependents at any time since June 2007.

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify the Veteran's current address, to include through contact with the financial institution where his VA compensation is deposited.  Thereafter, please resend any correspondence that was not sent to his current address, to include the May 2016 supplemental statement of the case.

2. Obtain comprehensive reports of the Veteran's child support obligations and payments for the appellant's daughter from courts of appropriate jurisdiction in South Carolina, North Carolina, or any other appropriate sources for such information.  Document all efforts and responses in the claims file.

3. Notify the Veteran and the appellant that authorization is needed to obtain records from the North Carolina Child Support Enforcement Agency.  If authorization is received, attempt to obtain these records and associate them with the claims file.

4. Send the appellant a letter asking her to provide information and documentary evidence regarding her daughter's post-high school education, if any.  Also ask her to submit a current financial status report.  

5. Send the Veteran a letter asking him to provide a current financial status report.  

6. Prepare a report documenting the dates and amounts of VA compensation payments made to the Veteran as a result of the appellant and/or their daughter being his dependents at any time since June 2007.  Associate the report with the claims file.

7. After completing the above and any other indicated development, readjudicate the claim.  If any benefit sought is not granted, provide the appellant and the Veteran a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




